

117 HR 5126 IH: Combating Predatory Lending in Higher Education Act of 2021
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5126IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Ms. Van Duyne introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require that certain loans made to parents on behalf of a dependent student and to graduate students are included in the definition of cohort default rate under the Higher Education Act of 1965, to require the Secretary of Education to report default rates for such loans, and for other purposes.1.Short titleThis Act may be cited as the Combating Predatory Lending in Higher Education Act of 2021.2.Addition of certain loans to parents and graduate student to the calculation and reporting of cohort default rates(a)Definition of cohort default rateSection 435(m) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)) is amended—(1)in paragraph (1)—(A)in subparagraph (A)—(i)by striking section 428, 428A, or 428H and inserting this part or part D; and(ii)by inserting or a Federal Direct Consolidation Loan after section 428C; and(B)in subparagraph (C), by inserting or a Federal Direct Consolidation Loan after section 428C; and(2)in paragraph (2), by adding at the end the following new subparagraph:(E)For the purposes of this subsection, the term students, when used with respect to a determination or calculation of the number of students who enter repayment or default on a loan received for attendance at an institution, shall include parents with a Federal Direct PLUS Loan or a loan under section 428B made on behalf of a dependent student for attendance at the institution..(b)Collection and reporting of cohort default ratesSection 435(m)(4)(A) of such Act of 1965 (20 U.S.C. 1085(m)(4)(A)) is amended—(1)by striking section 428, 428A, or 428H and inserting this part or part D; and(2)by inserting or a Federal Direct Consolidation Loan after section 428C.(c)Effective dateThe amendments made by this section shall be effective for the first fiscal year beginning after the date of enactment of this Act, and each subsequent fiscal year.